DETAILED ACTION
1.	Claims 1-20 are pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11 September 2020is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1,6,11 and 16, respectively, recites the limitation “wherein the RB for the transmission of the acknowledgement signal is not more outer than the one or more RBs for periodic transmission of the CQI signal in the operating bandwidth.”  The terms “not more outer than” is not well known in the art and is not defined in the specification.  It is not clear what is meant by “not more outer than”.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being anticipated by Hwang et al. (US 2002/0141367 A1) in view of Lee et al. (US 2009/0047912 A1).
	Regarding claims 1, 6, 11 and 16, Hwang et al. discloses a user equipment, a base station and method for determining a resource for an acknowledgement signal by a user equipment (UE) in a wireless communication system, the method comprising:
	determining, by a controller of the UE, an RB for transmission of the acknowledgement signal, based on the parameter; and
	transmitting, by the transceiver, the acknowledgement signal on the determined RB.  ([0080]: Referring to FIG. 2, if a node B transmits data on the HS-DSCH in a TTI having one slot, a UE receives the data in the TTI.  Meanwhile, the UE transmits feedback information for the received data on the HS-DPCCH in the slot following the received slot.  The feedback information is transmitted in one slot equal to the TTI length.” Also see para.[0081]).
	([0073]: “The above control information is divided into two classes depending on transmission time.  CQI, ACK/NACK and BCI are transmitted periodically”).
("In feedback information structure 1, six bits, one bit and three bits are assigned respectively to the CQI, the ACK/NACK, and the BCI.  Here, it is assumed that the HS-DPCCH use an SF of 64.  If (10, 6) block coding, (10, 1) block coding and (20, 3) bock coding are applied respectively to the CQI, the ACK/NACK, and the BCI, they then have 640, 640, and 1280 chips, respectively.  This slot structure is shown in the lower part illustrated in FIG. 4.")

    PNG
    media_image1.png
    681
    1003
    media_image1.png
    Greyscale

Hwang et al. fails to explicitly disclose receiving, by a transceiver of the UE, a parameter associated with one or more resource blocks (RBs) for periodic transmission of a channel quality indication (CQI) signal in an operation bandwidth.  
Lee et al., in the same field of invention, disclose ([0053]:  “The UE2 decodes the received downlink data and determines whether the decoded data has an error [S44].  The UE2 transmits an ACK or a NACK as feedback information to the received downlink data to the eNB [S45].  The UE2 may also transmit channel quality information periodically or non-periodically as the feedback information to the eNB.  The channel quality information can be transmitted in a form of a channel quality indicator (CQI).  The feedback information is transmitted using uplink radio resource allocated by the uplink radio resource allocation information included in the downlink L1/2 control information received from the eNB.”)
It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Lee et al. with Hwang et al. for the teaching of feedback resource allocation by the eNB.
Note that the Examiner did not giving patentable weight to the limitation “wherein the RB for the transmission of the acknowledgement signal is not more outer than the one or more RBs for periodic transmission of the CQI signal in the operating bandwidth” because it is not clear what is meant by “not more outer than”.

Regarding claims 2, 7, 12 and 17, Hwang et al. furhter teaches wherein the RB is determined based on a first RB corresponding to the index, and 
wherein the first RB is for transmission of an acknowledgement signal in the operation bandwidth.  (see figure below)
 
    PNG
    media_image2.png
    405
    763
    media_image2.png
    Greyscale



Regarding claims 3, 8, 13 and 18, wherein the transmission of the uplink control signal includes periodic transmission of a channel quality indication (CQI) signal. (see figure 4 above)
See figure below).

    PNG
    media_image3.png
    267
    981
    media_image3.png
    Greyscale


Regarding claims 5, 10, 15 and 20, Hwang et al. further teaches transmitting an uplink data signal in response to a scheduling assignment transmitted from the base station to the UE.  (See figure 7 below shows a transmitter in a UE includes user uplink data 701)
	
    PNG
    media_image4.png
    622
    1149
    media_image4.png
    Greyscale

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8,520,656 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application encompass the claimed invention in US 8,520,656 B2).

Application claim 1:
     A method for determining a resource for an acknowledgement signal by a user equipment  (UE) in a wireless communication system, the method comprising:
    receiving an index associated with a plurality of resource blocks (RBs) for transmission of an uplink control signal in an operating bandwidth; and
    determining an RB for transmission of the acknowledgement signal, based on the index.
US 8,520,656 B2-claim 17:
    A method for transmitting, at user equipment, a control signal in a communication system to which a frequency resource allocation scheme is applied, the frequency resources for transmission of control signals and data signals in an uplink over an operating bandwidth in the communication system…transmitting a first type control signal using a resource allocated to the user equipment among the first frequency resources on each side of the operating bandwidth.


9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,031,688 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application encompass the claimed invention in US 8,031,688 B2.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412